Citation Nr: 1721022	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-27 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative arthritis of the lumbar spine.

2. Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome and arthritis of the right knee.

3. Entitlement to an increased rating in excess of 10 percent for service-connected patellofemoral syndrome and arthritis of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to March 1992, May 1998 to September 1999, September 2006 to June 2007, and September 2008 to January 2009.  He had a verified period of active duty for training from August 1982 to December 1982 along with additional periods of inactive duty for training with the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the undersigned Veterans Law Judge during an April 2015 central office hearing.  A transcript of the hearing is of record.

This matter was most recently remanded by the Board in February 2017 for further development.  It has now returned for adjudication.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A review of record shows that the Board issued a decision in May 2016 addressing the issue of whether new and material evidence had been submitted to reopen the claims for service connection for left ankle disability and bilateral pes planus, and that that decision was vacated and remanded by the Court of Appeal for Veterans Claims in February 2017.  As no hearing was held with respect to these new and material issues, and for purposes of efficiency, the normal course of action would be to merge the two appeals.  However, as the period for due process pertaining to the new and material evidence issues has yet to expire, and because the appeal for increased ratings has been advanced on the Board's docket, it has been determined that it would be in the Veteran's best interest to keep the appeals separate.  

The issue of entitlement to an initial rating in excess of 10 percent for service-connected patellofemoral syndrome and arthritis of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1. Even in consideration of his complaints of pain on motion and functional loss, the Veteran's degenerative arthritis of the lumbar spine has not resulted in a loss of forward flexion of 60 degrees or less, a combined range of motion of the thoracolumbar spine less than 120 degrees, lumbar radiculopathy, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. Throughout the appeal period, the Veteran's service-connected left knee is shown to have arthritis causing a noncompensable decrease in range of motion of a major joint due to pain; and, while he complains of giving away of the knee, the weight of the evidence is against the finding that has lateral instability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5242, 5243 (2016).

2. The criteria for a disability rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.156, 3.321, 4.1, 4.2, 4.6, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.

The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

I. Duties to Assist and Notify

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.156.

The duty to notify has been met.  See February 2009 and July 2009 VA correspondence.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit has held that "absent extraordinary circumstances . . . it is appropriate for the Board . . . to address only those procedural arguments specifically raised by the veteran . . . ."  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), & (d).

The Veteran's relevant service and post-service medical records have been obtained and associated with the claims file.  These include a series of medical examinations from VA.  The Veteran has not indicated that there is any outstanding evidence to submit.

The Veteran underwent VA examinations for left knee disability and back disability in February 2009, August 2009, October 2010, March 2012, June 2015 and March 2017.  The VA examiners reviewed the medical records, examined the Veteran, considered his complaints, provided a detailed report of his symptoms, and provided opinions supported by rationales.  These examinations are deemed adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In February 2017, the Board remanded this matter to obtain a new examination in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  The RO sent the Veteran for examination of his back and left knee in March 2017.  As discussed above, for the purposes of the matters being decided in this decision, these examinations are adequate for adjudication.  The Board is satisfied that the RO has substantially complied with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Based on the foregoing, the Board finds that the VA fulfilled its duties to notify and to assist the Veteran in the evidentiary development of the claim decided herein, and no additional assistance or notification is required.  Having been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of his claim, the record does not need to be held open any longer, and no further delay in the adjudication of this appeal is warranted.  The Veteran has suffered no prejudice that would warrant a remand and his procedural rights have not been abridged.  In addition, the Veteran has not argued that any procedural defects have occurred.  See Scott, 789 F.3d at 1381.  The Board will therefore proceed with the adjudication of this appeal.

II. Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2016).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.  

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A. Lumbar Spine Arthritis

The Veteran seeks a higher initial disability rating for degenerative arthritis of the lumbar spine.  The RO granted service connection for this disability in the January 2010 rating decision now on appeal.  The RO assigned a 10 percent disability rating, effective January 10, 2009, the day after the Veteran's separation from service.

The Veteran's service-connected degenerative arthritis of the spine was rated under diagnostic code 5242.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  Under this diagnostic code, degenerative arthritis is to be considered under either diagnostic code 5003 or the General Rating Formula for Diseases and Injuries of the Spine.

Under diagnostic code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When the limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, however, a rating of 10 percent is for application to each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, 10 percent.  Id.

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the thoracolumbar spin greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

The normal range of motion for a thoracolumbar spine is from 0 to 90 degrees forward flexion, 0 to 30 degrees extension, 0 to 30 degrees left and right lateral flexion, and 0 to 30 degrees left and right lateral rotation.  38 C.F.R. § .4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula, Note (1).

Diagnostic code 5243 is also potentially applicable to the Veteran's lumbar claim.  Diagnostic code 5243 addressees intervertebral disc syndrome (IVDS).  Pursuant to this code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

The Veteran's medical records note that he complained of left-side lower back pain aggravated by climbing stairs in March 2009.  The pain was relieved by rest.  An April 2009 examination revealed full range of motion, and the Veteran denied pain on palpitation.

The Veteran was afforded a VA examination in August 2009.  The Veteran stated that he took anti-inflammatory medication daily and hydrocodone for back pain.  He further reported that he had tried physical therapy, heat therapy, strengthening, and stretching without success.  The Veteran stated that he experienced intermittent, daily pain that caused general discomfort and stiffness.  He noted that if he sat in the same position for more than 30 minutes his back would have pain, but that the pain would resolve when he got up.  The pain started in his middle lumbar spine.  The Veteran also reported radiculopathy to the left side, which stopped above the knee.  The Veteran did not report flare-ups, interferences with activities of daily living (ADLs), or a loss of functioning.  When asked about bowel or bladder incontinence, the Veteran stated that he "maybe" did.  The Veteran's gait was normal.  The Veteran had not been put on bed rest.

The 2009 examiner noted that there was no tenderness, swelling, redness or other deformities.  Forward flexion was 0 to 90 degrees without pain.  Backward extension was 0 to 20 degrees, with pain at 20 degrees.  Lateral flexion and rotation of 0 to 30 degrees to the left and right, with pain at 30 degrees.  Straight leg raises were positive for lower back pain 50 percent to the left, none to the right.  There was no weakness, decreased endurance, or fatigability with repetitive use.  The examiner noted that the most limiting factor was the Veteran's muscle stiffness.

The Veteran's medical records reflected continued complaints of lumbar back pain, and he was treated with nonsteroidal anti-inflammatory drugs.  He was prescribed Neurontin (gabapentin) in July 2010 to help with the pain.

The Veteran was afforded a second VA examination in October 2010.  The Veteran reported that he was doing physical therapy for his back.  Walking two to three blocks, standing for half an hour, or sitting for an hour caused pain in his lower back.  Pain was also brought on by repetitive bending at the waist, cold and damp weather, and traversing stairs.  The Veteran stated that his prescribed pain medication provided "good relief" but that he experienced flare-ups on a daily basis that continued until he took his medication.  The Veteran stated that he had to stop and rest during flare-ups.  The Veteran denied using a brace or assistive device for his back, denied any redness, but indicated that he had warmth in his back that made his muscles feel tight.  The Veteran also indicated tenderness and stiffness, but denied weakness and instability.  The Veteran reported numbness and tingling, but no pain, radiating down the right posterior leg to mid-calf.  This would occur once or twice a week for 30 minutes.

The Veteran had not been placed on bed rest or hospitalized for his back.  The Veteran said that with his back he "may need to sit down to put on his pants, shoes and socks."  The Veteran also stated that he may have difficulty with vacuuming the hose, but that he was able to do small home repairs.  Using his self-propelled lawn mower bothered his back.  He was previously a truck driver, and had difficulty with prolonged sitting while driving the truck.  He also had back pain from getting into and out of the truck.  He said that he was unable to participate in sports.

Range of motion testing yielded forward flexion to 75 degrees, with pain, extension to 30 degrees without pain, right and left lateral bending to 20 degrees with stiffness on the right and pain and stiffness on the left.  Right and left rotation was to 30 degrees with no pain.  There was no change in pain on repetition, nor was there increased weakness, decreased endurance, or incoordination on repetition.  There was no change in range of motion on repetition.  No muscle spasms were noted but the Veteran did have tenderness with palpation of the right sacroiliac joint.  Straight leg raises were negative bilaterally.  The Veteran denied incontinence of the bladder, but reported occasional slight leakage of the bowel, which the examiner opined would not be secondary to his lumbar spine disability.

The Veteran was afforded a general medical examination in March 2012.  The Veteran indicated that he was not then seeking treatment for his back and was not using medication.  He stated that he had daily pain that increased through the day, and that he got right leg tingling and numbness to the knee and buttocks.  The examiner noted that the description "would not be considered a true radiculopathy."  The Veteran denied bowel or bladder incontinence and erectile dysfunction.  He also denied instability and falling due to his back.  He considered his back to be "flared" most of the time and restricted himself to not lifting more than 15 to 20 pounds.  He denied the use of assistive devices and stated that his ability to modify his environment at work prevented the disability from affecting his occupation as a car salesman.  

The Veteran was able to perform all activities of daily living without assistance.  He reported being able to sit for 15 to 20 minutes before needing to stand, and to stand for 15 minutes before needing to sit.  If driving, he would need to get out of the car every hour.  He was unable to mow the grass, shovel snow, play softball, run, do sit-ups, do pushups, or play basketball.  The examiner noted that there was no pain on deep palpation of the lumbar spine and no muscle spasm noted.

The Veteran's forward flexion was to 70 degrees, stopping for pain.  Extension was to 15 degrees due to pain, lateral flexion was to 40 degrees, bilaterally.  Rotation was to 30 degrees, bilaterally.  Repetitive range of motion testing did not increase pain or cause weakness, fatigue, lack of endurance, lack of coordination, or a decrease in range of motion.  The examiner noted no muscle wasting or atrophy and that sensation was adequate.

In October 2012, the Veteran underwent electromyography (EMG) and nerve conduction velocity (NCV) testing after complaints of numbness and cramping in his lower extremities.  The results indicated that there was no evidence of radiculopathy, but that the Veteran had peripheral neuropathy.  

The Veteran underwent surgery in April 2013 for a tarsal tunnel release to relieve a tibial nerve entrapment.

The Veteran testified before the Board in April 2015.  The Veteran indicated that his back pain had increased since his 2012 VA examination.  The Veteran also stated that he had never been prescribed bed rest for an "incapacitating episode."

The Veteran was afforded another VA examination in June 2015.  At that examination, the Veteran reported that standing for more than 10 minutes resulted in pain in the right anterior thigh and posterior above the knee without back pain.  The Veteran indicated that this pain subsided when he sat down.  The Veteran further stated that he had undergone physical therapy for his back, but that it was unsuccessful.  He stated that he worked as a car salesman and was required to walk around during the workday.  He took medication for general musculoskeletal problems, but did not routinely seek treatment for his back.

The Veteran stated that he experienced some symptoms in his lower extremities, but the examiner stated that a review of the Veteran's medical records indicated that the lower extremity symptoms were not associated with lumbar disc disease.  The examiner pointed out that October 2012 EMG testing revealed no evidence of radiculopathy on either side.  The Veteran denied flare-ups of the thoracolumbar spine and stated that he did not have any functional loss or impairment related to his back disability.

Range of motion testing was described as "all normal."  His forward flexion was to 90 degrees, extension to 30 degrees, right and left lateral flexion and rotation to 30 degrees.  No pain was noticed on the examination.  There was no evidence of pain on weight bearing.  There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spin.  The Veteran was able to perform repetitive use testing and there was no loss of function or range of motion after repetition.

The examiner noted that there was no guarding or muscle spasm, and muscle strength testing was all normal.  Deep tendon reflexes were normal, sensory examination results were normal, straight leg raising test results were negative, and there was no evidence of radiculopathy.  There was also no evidence of ankylosis or neurologic abnormalities or findings related to the spine.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He occasionally used a soft support wrap-around brace on his back if doing work around the house, but was not using the brace at the time of examination.  The examiner opined that the Veteran's spine disability would not impact his ability to work.

Radiological testing from September 2015 showed multilevel degenerative changes.

VA treatment records from February 2016 indicated that the Veteran's back flexion, extension, and side bends were all within normal limits.

The Veteran was afforded another VA examination in March 2017.  The examiner diagnosed the Veteran with mild degenerative disc disease of the lumbar spine.  

At the examination, the Veteran reported that he had constant lower back pain that would occasionally radiate to the right buttock and right posterior thigh to the knee.  The Veteran reported that his baseline pain "feels like a big knot" along with tightness and aching and intermittent escalation of pain with movement.  He reported that bending down, getting up from sitting, and traversing stairs would cause increases in pain.  The Veteran reported this pain as 10/10 that lasted a few minutes at a time.

The Veteran reported that with bending down or movement he would have shooting pain that felt "like a rod, shooting and burning."  He reported that this would last less than a minute a few times a day.

The Veteran also reported numbness with sitting more than 15 minutes, primarily located on the right side with tingling.  The numbness would last a few minutes until he shifted positions.  The Veteran also reported that he was constantly stiff, and that the stiffness was worse in the morning and with changing positions.

Functionally, the Veteran reported that he had to shift when sitting more than 15 minutes; that he was unable to push, pull or lift more than 30 pounds without pain; that he was able to complete ADLs, but that it would take longer to dry his lower extremities; that he experienced pain when traversing five steps; that he could mow with a self-propelled lawn mower for up to an hour with breaks; that he could walk half a mile on a flat surface before pain and right leg symptoms; and that he could drive to work independently for up to 20 minutes, but that he would have pain while driving.

The Veteran reported that he had spinal injections done while at the VA Medical Center, which did not help his back.  He also reported that physical therapy had been unhelpful, but that he did home physical therapy daily.

The Veteran reported being employed at a car dealership, which required him to get into and out of cars most of the day.  He previously worked at Sears as a delivery driver, but that he had to leave that job as he had trouble getting into and out of the truck.

The examiner reported that the Veteran's range of motion was normal for flexion, extension, right and left lateral flexion, and right and left lateral rotation.  There was no discernable difference between passive and active range of motion.  The examiner also reported that there was pain, but that the pain did not result in functional loss.  There was evidence of pain with weight bearing.  The examiner indicated moderate tenderness upon palpation from L2 to L5.  There was no additional loss of function or range of motion with repetitive use, nor was there guarding or muscle spasm.  There was a very slight limp noted on observation of gait.  The Veteran's muscle strength was normal and the examiner noted that the Veteran did not have muscle atrophy.  Reflexes and sensory testing were normal.  Straight leg testing was negative for both legs.  The examiner reported that the Veteran did not have radiculopathy, ankylosis, or other neurologic abnormalities or findings related to the thoracolumbar spine such as bowel or bladder problems.  The examiner did not find intervertebral disc syndrome.

The Veteran was reported to regularly use a brace and occasionally use a cane, but only the cane was used for the back condition.  The examiner considered the October 2012 EMG and noted that there was no evidence of radiculopathy for either side.  The examiner also observed the Veteran's gait and stated that once the Veteran was walking, the gait was without antalgia or alteration in pace but had a notable slight limp.

The examiner stated that the Veteran would have difficulty maintaining physical work, but that he would be able to do sedentary work with accommodation for periodic changes in position.

With respect to radiculopathy, the examiner stated that although the Veteran reported radiating pain, his EMG was normal and his MRI did not show compression of nerve roots exiting the spine.  The examiner stated that there was no supporting record of radiculopathy and no objective evidence during testing as straight leg raise and sensory testing were normal.  

An initial disability rating in excess of 10 percent is not warranted under the General Rating Formula during the entire period on appeal.  The Veteran's worst combined range of motion was 205 degrees in October 2010 and March 2012.  His worst flexion was 70 degrees during the March 2012 examination.  His examinations in June 2015 and March 2017 described his range of motion as "normal" with no additional limitation for pain or on repetition.  Although the March 2017 examiner mentioned a gait disturbance, she specifically denied muscle spasms or guarding as the cause, and the prior examinations were also negative for spasms and guarding.  There was no evidence of ankylosis.  The Veteran's back symptomatology most nearly approximates the 10 percent criteria.

Consideration of functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness does not change this result.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Again, there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.

Each examiner found that there was no increase in pain or decrease in range of motion on repetition.  In addition, the Veteran reported in the 2012 general examination that he considered himself "flared" constantly, which weighs in favor of finding that the Veteran's back is characterized by pain, but a constant range of motion.

There is also no evidence of IVDS to warrant an increased rating under diagnostic code 5243.  The Veteran denied ever being prescribed bed rest for incapacitating episodes of his back.

With respect to radiculopathy, and the prospect of assigning a separate and compensable rating, the Veteran has reported numbness and shooting and burning pain going from his back to his leg.  This could be consistent with radiculopathy.  The 2017 examiner, however, opined that the Veteran did not have radiculopathy from his lumbar spine.  The examiner's opinion is weighed more heavily because he relied on objective medical testing, such as an EMG and an MRI to determine if the pain was radiculopathy from the spine.  This evidence, together with a review of the Veteran's history led the examiner to conclude that the Veteran's pain was not spine-related radiculopathy.  Prior examiners also noted leg pain, but also came to the conclusion that the Veteran did not have radiculopathy from his lumbar spine.  Taken together, the weight of the evidence is against a finding that the Veteran has radiculopathy from his lumbar spine.  

The Veteran also has had previous complaints of "bowel leakage," which, under certain circumstances, can be related to spinal injury.  In particular, the Veteran reported this symptom in the 2009 and 2010 VA examinations.  The 2010 VA examiner, however, opined that this leakage would not be secondary to his lumbar spine disability.  Although the 2009 VA examiner did not opine on the bowel leakage, the 2010 VA examiner's opinion is not contradicted by other evidence of the record.  In addition, the Veteran did not report bowel leakage in the later examinations.  To the extent the Veteran had symptoms of bowel leakage, the weight of the evidence is against a finding that they were related to the Veteran's spinal condition.

The Veteran has not reported, and the examiners have not found, additional potential neurological symptoms such as urinary incontinence.  

In sum, the continuance of the 10 percent disability rating is appropriate in this case.  No additional staged ratings are warranted, as there appears to be no identifiable period during this appeal during which the Veteran's back disability manifested symptoms meriting a higher disability rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against this claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an initial disability rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

B. Left Knee

The Veteran's left knee was originally evaluated as non-compensable under diagnostic code 5299-5257.  In a November 2010 rating decision, the RO increased the Veteran's ratings to 10 percent disabling under diagnostic code 5010-5260.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27.

The RO's change in diagnostic code pertaining to the evaluation of the Veteran's service-connected left knee disability did not sever service connection, but rather more appropriately captured the nature of his disabilities.  See Read v Shinseki, 651 F.3d 1296 (Fed. Cir. 2011).  Additionally, the change in diagnostic code led to an increase in the Veteran's disability ratings based on his symptomatology-a decrease in range of motion due to arthritic pain.  As such, the change is not prejudicial, but proper.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 & 5010.  

Normal range of motion for the knee is defined as follows: flexion 0 to 140 degrees, and extension 140 to 0 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic code 5260, concerning limitation of flexion of the leg, provides a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic code 5261, evaluating limitation of extension of the leg, provides a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a Diagnostic Code 5261.

Diagnostic code 5257 provides ratings for recurrent subluxation or lateral instability.  A 10 percent evaluation is provided for slight disability, a 20 percent evaluation is provided for moderate disability, and a 30 percent evaluation is provided for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The words "slight", "mild", "moderate", and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Diagnostic code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking" pain and effusion in to the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Diagnostic code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel Opinions provide that ratings for knee flexion and extension may be concurrently assigned (VA Gen. Coun. Prec. 9-2004 (Sept. 17, 2004)), as can arthritis and subluxation or instability of the knee.  VA Gen. Coun. Prec. 23-97 (July 1, 1997).

The Veteran was afforded a VA examination in February 2009 for his service-connected bilateral knee patellofemoral syndrome.  The Veteran reported having seen the orthopedic department for his knee in September 2008, at which time he was diagnosed with bilateral chondromalacia.  An MRI revealed degenerative joint disease of both knees.  He was prescribed pain medication and given cortisone injection shots, but the Veteran did not have relief from pain.  He stated that he had flares of pain in both knees with pressure activities, such as walking up steps and carrying heavy objects.  He also indicated that he got a cramping, achy sensation behind the patella area bilaterally with weakness, giving way, and buckling.  The examiner noted that this would indicate instability of the knees.  The Veteran denied stiffness, swelling, heat and redness.  He also denied locking, easy fatigability, and lack of endurance.  He stated that there was grinding and popping when walking and that he did have limitation of motion and functional impairment during flare-ups.  The flare-ups were self-limiting and self-resolved after a short rest.  The Veteran stated that he used a sleeve knee brace two to three times per day, but was not wearing it during the examination.  The Veteran reported being unemployed since discharge, but stated that his knees did not limit his ADLs.

The examiner reported that the Veteran's knees were symmetrical and had no redness, swelling or abnormal bony prominences after and examination.  There was no pain upon palpation with deep penetration, but the Veteran had crepitus in both knees.  Range of motion testing in both knees showed flexion to 140 degrees and extension to 0 degrees with no indication of pain.  No instability was found in either knee and the Veteran's lateral menisci were intact.

In August 2009, the Veteran underwent a general medical examination.  The Veteran reported intermittent stabbing pain with activity, which resolved with stopping the activity.  He denied flare-ups, but stated that he had weakness and giving way of the right knee only if trying to run up the steps and left knee with prolonged walking.  He denied stiffness, swelling, heat and redness.  The Veteran did state that he had fatigability, lack of endurance, and locking of the right knee about every two weeks.  He denied the use of any assistive devices.  He was attending physical therapy, which he found ineffective, and wearing a knee brace approximately three times per week.  The examiner found no instability, mild crepitus, and mild tracking of the patella.  Range of motion bilaterally indicated 110 degrees of flexion and 0 degrees extension with no weakness, decreased endurance, or fatigability.  Pain was not reported with repetitive range of motion testing in the bilateral knees and no decrease in the range of motion.  The Veteran's knees were tender to palpation of both knees.

In October 2010, the Veteran was afforded a VA joints examination.  The Veteran reported at that time to ongoing treatment with an orthopedic doctor, who had ordered physical therapy for both of his knees.  The Veteran also noted that he had developed bilateral knee swelling and had each knee drained on one occasion.  He had an MRI of the right knee and the doctor told him that he would likely benefit from an operation.  The MRI further showed small to moderate knee joint effusion, but that the menisci and collateral ligaments were intact.  The Veteran stated that walking two to three blocks produced pain in both knees, but standing or sitting for one hour did not produce pain.  Kneeling or squatting and using the stairs caused severe pain.  The Veteran took prescription pain medication.  He reported daily flare-ups of pain in his knees that would last until he took his pain medication and stopped to rest.  The Veteran used knee braces on a daily basis for ambulating and stairs.  The Veteran also reported tenderness with palpation in both knees with stiffness in both knees all day.  He also indicated that he had weakness and instability in both knees with both knees giving out on occasion.

On examination, there was no redness, warmth, or effusion of the left knee.  The right knee had no redness or warmth but there was obvious effusion.  There was tenderness to palpation of both knees.  Range of motion testing on the left knee showed flexion to 110 degrees and extension to 0 degrees.  The Veteran had increased pain with repetitive motion, with flexion to only 100 degrees on repetition.  The right knee had flexion to 65 degrees and extension to 0 degrees.  There was increased pain with repetition but no increased weakness, decreased endurance, or change in range of motion.

The Veteran was afforded another VA examination in March 2012.  The Veteran reported being given a cane for assistance with ambulation.  He indicated that he was followed by an orthopedic physician, who recommended knee replacements.  He was given steroid shots, but stated that they were not effective.  The Veteran noted that his right knee was worse than the left.  He stated that he had pain when traversing the stairs, when sitting, and when walking.  The Veteran reported flare-ups every three months that caused increased temperature and swelling of the knees.  He would alternation the use of heat and ice during these episodes and remained couch bound.  He stated that his knee locked up and gave out, indicating that they were unstable.  He was never prescribed bed rest, been hospitalized or had knee surgery.  He was permitted to modify his work environment to allow him to continue working full time as a car salesman.  He stated that he was able to perform all of his ADLs.

On examination, the Veteran's knees were cool to the touch without erythema and no increased temperature.  There was no pain on deep palpation of the joints.  Flexion was to 140 degrees and extension to 0 degrees bilaterally.  He had severe crepitus upon palpation on the right.  No atrophy was noted and repetitive range of motion did not increase pain or cause weakness, fatigue, lack of endurance, lack of coordination, or any decrease in range of motion.

The Veteran was afforded another VA examination in June 2015.  The Veteran reported at this examination that his knees popped or gave out causing severe pain.  Sitting would relieve the pain or he would keep walking and the pain would get better.  He stated that he had arthroscopic surgery on the right knee in August 2012.  The Veteran denied flare-ups and functional loss caused by the knees.  Flexion was to 120 degrees and extension was to 0 degrees for the right knee.  For the left knee, flexion was from 140 degrees and extension was to 0 degrees.  The Veteran exhibited pain at 140 degrees.  There was no evidence of pain with weight bearing or localized tenderness or pain on palpation of the join.  There was crepitus in both knees.  There was no loss of range of motion or function on repetitive use.  The Veteran's knee strength was normal bilaterally and there was no evidence of muscle atrophy or ankylosis.  The examiner noted that there was no history of recurrent subluxation or lateral instability with some history of recurrent effusions, requiring aspiration of left and right knees over the years.  Stability testing did not find joint instability.  There were also no findings of patellar dislocation, shin splints, stress fractures, or any other tibial or fibular impairment.  There was no history of or current meniscus (semilunar cartilage) condition.  The examiner noted the Veteran had arthroscopic surgery on the right knee in August 2012 with residual pain.  Although the Veteran had a scar on his right knee from this procedure, it was not painful, unstable, or more than 39 square centimeters.  The Veteran reported occasional use of knee braces.

During the April 2015 hearing, the Veteran testified that his knees would give out, causing him to fall.  He indicated that his knees hurt when he used the stairs and that his range of motion was decreased.  He testified that he was a car salesman, but that sometimes he had to leave work early because of the pain.  Other times he would work through the pain.

The Veteran was afforded another VA examination in March 2017.  The Veteran reported pain with daily ambulation, which he described as "gnawing pain."  He also reported stiffness, primarily in the morning, which improved after one to two hours of after sitting for some time.  Cracking and popping were constant with any movement, but not painful.  The Veteran reported the sensation of both knees wanting to give out and locking intermittently.  He reported locking one to two times in the last year and lasted a few hours before the knee loosened.  The Veteran reported the sensation of his knees giving out three to four times per day, but there were no falls related to the sensation.  He did experience "buckling" but he was able to catch himself before falling.  

Functionally, the Veteran reported that he could walk up to half a mile on flat surfaces without stopping to rest.  He reported that he had to use the hand rail when traversing steps due to the sensation of instability.  He also reported independence with ADLs without impairment.  He could mow the lawn with a self-propelled lawn mower up to an hour, but would have to rest periodically due to "popping."  The Veteran reported that he could not kneel or crawl due to pain and swelling.

Occupationally, the Veteran reported that he had pain when getting into or out of cars, but was able to do the tasks with rest.  He could walk intermittently and sit intermittently with daily activities.  

The Veteran reported that he had flares of pain that occurred once a month associated with swelling and a "baker's cyst."  The pain would be a squeezing, piercing pain on the lateral and anterior knee.  He had associated swelling of the left knee that would last for up to a week at a time.

The examiner measured flexion from 0 to 125 and extension from 125 to 0.  The examiner opined that the range of motion did not contribute to functional loss.  There was pain on flexion, but the examiner noted that it did not cause functional loss.  There was evidence of pain with weight bearing and evidence of localized tenderness or pain on palpation of both knees.  The examiner described this as mild anterior tenderness.  The Veteran was able to perform repetitive use testing with the left knee, and there was no associated functional loss.  The examiner also noted swelling over the left anterior knee and a mild limp noted on the examination.  The examiner reported normal strength and no atrophy.  There was no ankylosis, history of recurrent subluxation, history of lateral instability, or history of recurrent effusion of the left knee.  Testing of the Veteran's left knee reported no anterior, posterior, medial or lateral instability.  The examiner reported that the Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial or fibular impairment.


The examiner reported that the Veteran did have a meniscus condition of the left knee that caused frequent episodes of joint pain and effusion.  The examiner noted that the Veteran had a slight limp and used knee braces regularly and a cane occasionally.  

The examiner opined that the Veteran would be able to do sedentary work without restriction, but would be precluded from labor type work.  The examiner opined that the Veteran could do his current job with frequent opportunities to rest.  

The examiner also opined that there was evidence of pain on passive range of motion testing and pain when the joint was used in non-weight bearing.  The examiner also opined that the Veteran would lose 5-10 degrees of flexion with significant swelling of the left joint.

At worst, the Veteran's left knee exhibited limitation of flexion to 100 degrees with repetitive testing.  His extension has been consistently normal.  More recent testing revealed improved flexion.  Even subtracting the 10 degrees that the 2017 examiner opined the Veteran would lose due to swelling, the Veteran's flexion rating-at worst-is well above 45 degrees and is non-compensable.  Accordingly, under diagnostic codes 5003 and 5010, a 10 percent rating for painful motion is appropriate.  

With regard to diagnostic code 5257, the Veteran has not been diagnosed with subluxation or lateral instability.  The Veteran has, however, reported a history of a feeling of instability in his knee that has resulted in some falls.  Medical records indicated that providers recommended that the Veteran wear a knee brace to prevent falling.  Examiners such as the 2009 examiner have stated that the Veteran's reported symptoms were indicative of instability.  However, the same examiners opined that the Veteran did not have any form of instability of the knee.  The examiners performed direct testing for different types of knee instability.  In each case, the examination resulted in a finding of no instability.  


The weight of the evidence is against finding that the Veteran has lateral instability of the knee.  Although the Veteran testified to and reported feelings of instability, feeling unstable and having lateral instability of the knee is not the same thing.  Lateral instability of the knee can be observed and quantified by testing, such as by the testing described in the 2017 examination report.  Each examiner that performed the quantitative testing determined that the Veteran did not have lateral instability.  The Veteran's feelings of knee instability and occasional falls are credited, but outweighed by the medical expertise and objective testing of the examiners.

As for the medical records that recommended that the Veteran wears a brace, these did not opine on a reason for the Veteran's falls or knees giving way.  The knee may give way for a variety of reasons, but the diagnostic criteria specifically require lateral instability.  The medical records and the brace indicated that the Veteran had a problem, but the consistent examinations outweigh this evidence as to whether the Veteran has lateral instability.  The examiners in these examinations specifically considered the question of whether the Veteran had lateral instability and used objective testing methods.

The 2017 examiner reported that the Veteran had a left meniscus (semilunar cartilage) condition, which the examiner described as mucoid degeneration.  This condition led to frequent episodes of pain and effusion.  However, the Veteran was not reported to have a semilunar dislocation, only degeneration.  Thus diagnostic code 5258 is not applicable.  

Likewise, diagnostic code 5259 is not applicable as the evidence did not indicate that the Veteran has had removal of semilunar cartilage in the left knee.  

The Veteran did not have evidence of ankylosis of the knee, and so diagnostic code 5256 is not applicable.  Diagnostic codes 5262 and 5263 are also not applicable, as the evidence did not indicate that the Veteran had nonunion or malunion of the tibia and fibula or genu recurvatum.


The medical evidence also did not indicate that the Veteran's knee symptomatology, i.e. pain on motion due to arthritis, warranted other than the currently-assigned disability ratings throughout the appeal period.  The assignment of staged ratings is not warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The preponderance of the evidence is against this claim and the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for an increased disability rating in excess of 10 percent for the left knee is denied.

III. Other considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The Court of Appeals for Veterans Claims has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, limitation of motion, tenderness and stiffness.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment, and other clinical findings such as tenderness and stiffness.  Thus, the General Rating Formula for Spine Disabilities is not inadequate and the first element of Thun has not been met.  Referral for extraschedular consideration of the lumbar spine is denied.

The Veteran's left knee presents a closer case for the first Thun factor.  The Veteran reports knee pain and limitation of motion, but also effusion, swelling, a sensation of "giving" or "buckling" and occasional locking.  Even assuming that these factors in combination could satisfy Thun element one, the second Thun element has not been shown.  The evidence indicates that the Veteran is employed as a car salesman.  Although the Veteran has reported pain during employment, the evidence does not indicate that he has experienced frequent occupational interruption (i.e. missed work) or frequent hospitalization due to his left knee.  Accordingly, the second Thun factor has not been satisfied and referral for extraschedular consideration of the left knee is not required.

The Board may also consider referral for extra-schedular consideration based on the collective impact of multiple disabilities in exceptional cases where the individual evaluations fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The Veteran has been independently rated for residuals obstructive sleep apnea, lumbar spine disability, bilateral knee disability and tinnitus.  However, nothing in this the record indicates that the Veteran's service-connected disabilities have synergistic effects or otherwise combine in a way that suggests an overall disability picture that presents an exceptional or unusual picture. See 38 C.F.R. § 3.321(b)(1).  Extraschedular consideration is not required to compensate the Veteran for disabilities that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.

Finally, the Veteran has not raised, and the record does not reasonably raise, a claim of total rating for compensation based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Review of the record, including the VA examinations, shows that the Veteran was employed full-time as a car salesman at the time of his recent VA examinations.  The Veteran has made no subsequent claim that he is unemployed or unemployable due to his service-connected disabilities.


ORDER

Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the lumbar spine is denied.

Entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome with degenerative arthritis is denied.


REMAND

In February 2017, the Board remanded this matter for an additional examination on the Veteran's back and bilateral knee conditions.  The Veteran was afforded examinations for his back and his left knee condition.  For reasons that are not clear, the examiner did not fully examine and opine of the Veteran's right knee, and the RO did not return the case to the examiner to correct this error.  The Veteran is entitled to a full examination on his right knee in compliance with the Board's earlier order. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA right knee examination to determine the severity of his service-connected knee.  The Veteran's claims file and records must be made available to and reviewed by the examiner in conjunction with the examination.  All findings and diagnoses must be fully reported.  

(a) The examination must be thorough and include all complaints, clinical findings, symptoms, and range of motion studies pertaining to the knees.  

(b) Range of motion studies must include testing for pain in active motion and passive motion.  The examiner should also discuss pain in weight-bearing and nonweight-bearing ranges of motion.  If such are not applicable or possible to test, then the examiner should state such along with an explanation.

(c) The examiner must address range of motion loss specifically due to pain and any functional loss during flare-ups for both the back and knee disabilities.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

2. Then, readjudicate the claim for higher rating for the Veteran's right knee disability.  If any benefit sought on appeal remains denied, the Veteran should be provided an appropriate supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


